Citation Nr: 0322698	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the left wrist with 
limitation of motion.

4.  Entitlement to an increased (compensable) disability 
rating for hearing loss in the left ear.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a deviated nasal septum.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disorder.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia (WV), that granted the veteran's 
claim of entitlement to service connection for degenerative 
arthritis of the left wrist with limitation of motion, 
evaluated as 10 percent disabling; denied the veteran's 
claims of entitlement to service connection for sinusitis and 
tinnitus; denied a compensable disability rating for hearing 
loss in the left ear; and determined that new and material 
evidence had not been received to reopen the veteran's 
previously denied claims of entitlement to service connection 
for a deviated nasal septum, a right knee disorder, a low 
back disorder, and a right shoulder disorder.  The veteran 
has perfected a timely appeal.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
degenerative arthritis of the left wrist with limitation of 
motion, the Board has characterized that issue as listed on 
the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

It is noted that, when the veteran perfected a timely appeal 
in May 2002, he also filed claims of entitlement to service 
connection for the residuals of broken toes, broken fingers, 
and broken ribs.  As the agency of original jurisdiction has 
not yet developed and adjudicated these claims in the first 
instance, they are referred back to the RO for appropriate 
action.

Finally, the issue of entitlement to an increased 
(compensable) disability rating for hearing loss in the left 
ear will be addressed in the REMAND portion of this decision 
below.


FINDINGS OF FACT

1.  Sinusitis was not shown in service and is not shown to be 
related to any incident of service.

2.  Tinnitus was not shown in service and is not shown to be 
related to any incident of service.

3.  The veteran's service-connected degenerative arthritis of 
the left wrist with limitation of motion is manifested by, at 
most, a slight decrease in ulnar deviation and palmar 
flexion.

4.  In a September 1986 decision, the RO denied the veteran's 
claims of entitlement to service connection for a deviated 
nasal septum and for a right shoulder disorder.  

5.  Evidence added since the September 1986 rating decision 
is either cumulative or redundant and it does not bear 
directly and substantially upon the specific matters now 
under consideration so that, when considered with all of the 
evidence of record, it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims of entitlement to service connection for a 
deviated nasal septum and for a right shoulder disorder.

6.  In a March 1995 rating decision, the RO denied the 
veteran's request to reopen his claim of entitlement to 
service connection for a right knee disorder.

7.  Evidence added since the March 1995 rating decision is 
either cumulative or redundant and it does not bear directly 
and substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
right knee disorder.

8.  In a March 1997 decision, the RO denied the veteran's 
request to reopen his claim of entitlement to service 
connection for a low back disorder.

9.  Evidence added since the March 1997 rating decision is 
either cumulative or redundant and it does not bear directly 
and substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
low back disorder.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

3.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative arthritis of the left wrist 
with limitation of motion have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.71a, Diagnostic Codes 5214, 5215 (2002).

4.  The September 1986 rating decision, which denied the 
veteran's request to reopen his previously denied claims of 
entitlement to service connection for a deviated nasal septum 
and a right shoulder disorder, is a final decision.  
38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

5.  Evidence associated with the claims file subsequent to 
the September 1986 rating decision, which denied the 
veteran's requests to reopen his previously denied claims of 
entitlement to service connection for a deviated nasal septum 
and a right shoulder disorder, is not new and material, and 
these claims are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

6.  The March 1995 rating decision, which denied the 
veteran's request to reopen his claim of entitlement to 
service connection for a right knee disorder, is a final 
decision.  38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

7.  Evidence associated with the claims file subsequent to 
the March 1995 rating decision, which denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for a right knee disorder, is not new 
and material, and this claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

8.  The March 1997 rating decision, which denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for a low back disorder, is 
a final decision.  38 U.S.C.A. § 7105 (West Supp. 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

9.  Evidence associated with the claims file subsequent to 
the March 1997 rating decision, which denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for a low back disorder, is not new and 
material, and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a), but points out 
that the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  The veteran's 
applications to reopen his claims of entitlement to service 
connection for a deviated nasal septum, a right knee 
disorder, a low back disorder, and a right shoulder disorder 
were all filed prior to this date.  As such, the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, is 
for application on those claims.  See 38 C.F.R. § 3.156(a) 
(2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims which does apply to the veteran's 
application to reopen his claims of entitlement to service 
connection here.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for sinusitis and tinnitus, 
an initial evaluation in excess of 10 percent on degenerative 
arthritis of the left wrist with limitation of motion as 
secondary to a service-connected left elbow fracture 
(hereinafter, the "left wrist disability"), and whether new 
and material evidence had been received to reopen previously 
denied claims of entitlement to service connection for a 
deviated nasal septum, a right knee disorder, a low back 
disorder, and a right shoulder disorder.  In a letter dated 
in May 2001, the veteran and his representative were informed 
of VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on behalf of the veteran, what records the veteran 
was expected to provide in support of his claim of 
entitlement to service connection for tinnitus, and what 
constituted new and material evidence for purposes of 
reopening the veteran's service connection claim for a right 
shoulder disorder.  The veteran and his representative also 
were provided with a copy of the appealed rating decision and 
a statement of the case.  These documents provided them with 
notice of the law and governing regulations, including the 
VCAA, as well as the reasons for the determinations made 
regarding the veteran's claims and the requirement to submit 
medical evidence that established service connection for 
sinusitis and tinnitus, that comported with an initial 
evaluation above 10 percent disabling on the veteran's left 
wrist disability, and that constituted new and material 
evidence for purposes of reopening the veteran's previously 
denied claims.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to service connection for sinusitis and tinnitus, 
an initial evaluation in excess of 10 percent on degenerative 
arthritis of the left wrist with limitation of motion as 
secondary to a service-connected left elbow fracture, and 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
for a deviated nasal septum, a right knee disorder, a low 
back disorder, and a right shoulder disorder, poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

Given the multiple disabilities involved in the veteran's 
current appeal, the Board will examine each disability in 
turn and adjudicate whether the veteran is entitled to 
service connection for sinusitis and tinnitus, whether an 
initial evaluation in excess of 10 percent on degenerative 
arthritis of the left wrist with limitation of motion as 
secondary to a service-connected left elbow fracture is 
warranted, and whether new and material evidence has been 
received to reopen the veteran's previously denied claims of 
entitlement to service connection for a deviated nasal 
septum, a right knee disorder, a low back disorder, and a 
right shoulder disorder.

Service Connection for Sinusitis

The evidence of record on this claim consists of the 
veteran's service medical records, his post-service treatment 
records for 1993 from the VA Medical Center in Salem, 
Virginia (hereinafter, "VAMC Salem"), and lay statements.

A review of the veteran's service medical records indicates 
that he disclosed ear, nose, or throat trouble on the medical 
history report completed at his enlistment physical 
examination in January 1969.  Clinical evaluation of the 
veteran revealed no defects, and he was found qualified for 
enlistment.

The veteran reported ear, nose, or throat trouble on the 
medical history report completed at a periodic physical 
examination in June 1973.  Subsequent examinations in July 
1974 and in April 1975 noted no pertinent changes from the 
veteran's enlistment physical examination.  The veteran's 
reenlistment physical examination in April 1982 also was 
unchanged.

The veteran was treated during service for a variety of 
sinus-related complaints.  For example, on examination at the 
Navy Annex Branch Clinic, Washington, D.C. (hereinafter, 
"Navy Annex Clinic"), accomplished in October 1972, the 
veteran complained of, among other things, a cold that had 
lasted for three days.  Physical examination of the veteran 
revealed that his throat was clear, and the examiner's 
impression was resolving upper respiratory infection.  The 
veteran was again diagnosed with an upper respiratory 
infection following objective examinations at the Navy Annex 
Clinic in May 1973 and February 1974.

On outpatient examination accomplished at the Naval Regional 
Medical Center, Branch Dispensary, Little Creek, Norfolk, VA 
(hereinafter "Little Creek Clinic"), in October 1976, the 
veteran complained of sinus tachycardia that had lasted for 5 
days and also complained of a productive cough.  Physical 
examination of the veteran revealed, among other things, that 
his chest was clear, his respirations were good, and post 
nasal drip was noted.  The impression was upper respiratory 
infection.  This impression was unchanged on subsequent 
examination in January 1978.  The diagnosis was changed to 
chronic rhinitis in October 1980, although no physical 
examination of the veteran was completed at that time.  

On outpatient examination accomplished at the Arlington Annex 
Branch Clinic, Washington, D.C. (hereinafter, "Arlington 
Annex Clinic"), in December 1980, the veteran complained of, 
among other things, nasal congestion, sinus tachycardia, and 
a cough.  Objective examination of the veteran revealed that, 
among other things, his throat was pink with signs of 
infection.  The examiner's impression was "viral."

On outpatient examination accomplished at the Arlington Annex 
Clinic in April 1982, the veteran complained of an upper 
respiratory infection that had lasted for 6 days and also 
complained that he was coughing up yellow-white phlegm.  
Objective examination of the veteran revealed that his throat 
showed no reddening, no exudates, his tonsils were not 
inflamed, and his lungs were within normal limits.  The 
assessment was resolving upper respiratory infection.

When he filed his claim of entitlement to service connection 
for sinusitis in December 2000, the veteran stated that he 
had "nose problems" as the result of an in-service car 
accident in January 1977.

In a statement received at the RO in April 2001, the veteran 
stated that he had been treated at VAMC Salem on numerous 
occasions for sinusitis, including during a hospital stay at 
this facility in 1993.  However, a review of the veteran's 
treatment records for 1993 from VAMC Salem, copies of which 
were obtained in December 2001, reveals no history, 
diagnosis, or treatment of sinusitis, including during the 
veteran's hospitalization for alcohol detoxification from 
August to September 1993.




Service Connection For Tinnitus

The evidence of record on this claim consists of the 
veteran's service medical records, his post-service treatment 
records for 1993 from VAMC Salem, and lay statements.

A detailed review of the veteran's service medical records 
will not be repeated here, except to note any pertinent 
complaints. 

Physical examination of the veteran in June 1973 revealed 
that his hearing was "15/15" bilaterally (or within normal 
limits).  No audiometric examination results were provided.  

On outpatient physical examination at the Navy Annex Clinic 
in February 1974, the veteran complained of pain in the right 
ear after cleaning it four days earlier.  Objective 
examination of the veteran revealed that his right ear 
Eustachian tube was obstructed, and his right ear tympanic 
membrane and exterior ear canal were infected.  No pertinent 
assessment was provided.  

Physical examination of the veteran in July 1974 revealed 
that his hearing was "15/15" bilaterally (or within normal 
limits).  No audiometric examination results were provided.  
These results were unchanged on a subsequent periodic 
physical examination accomplished in April 1975.

On outpatient physical examination at the Arlington Annex 
Clinic accomplished in December 1980, the veteran's 
complaints included pain in both ears.  Objective examination 
of the veteran revealed that his ears had cerumen (or wax) 
and signs of infection.  The examiner's impression was as 
noted above.  Further, objective examination of the veteran 
at this facility in April 1982 revealed that his tympanic 
membranes were reflective to light.  No pertinent assessment 
was provided.

At the veteran's reenlistment physical examination 
accomplished in April 1982, the veteran reported a history of 
ear, nose, or throat trouble.  Clinical evaluation of the 
veteran yielded no pertinent results, and he was found 
qualified for reenlistment.

On VA outpatient audiology examination accomplished at VAMC 
Salem in January 1997, the veteran complained of decreased 
hearing capacity, particularly in the left ear.  He reported 
that his left eardrum had ruptured during a tolerance test 
for diving school while he was in the Navy, that it was 
permitted to heal naturally, and that no surgery had been 
required.  The veteran also stated that he had no complaints 
of drainage or recurrent infections since that time, although 
he reported an occasional tingling/throbbing in the left ear 
approximately once a month.  He also reported a minimal 
history of noise exposure.  The examiner noted that the 
veteran was not claiming service connection for tinnitus.  No 
pertinent assessment was provided.

On VA outpatient audiology examination accomplished at VAMC 
Salem in July 2000, no pertinent complaints were noted.  The 
veteran reported limited noise exposure following service, 
but an in-service history of noise exposure was not obtained 
by the examiner.  The examiner also noted that the veteran 
was not claiming service connection for tinnitus.  No 
pertinent assessment or impressions were provided.

In a statement received at the RO in April 2001, the veteran 
stated that he had been diagnosed with tinnitus during a 
hospital stay in 1993 at VAMC Salem.  However, a review of 
the veteran's treatment records for 1993 from VAMC Salem, 
copies of which were obtained in December 2001, reveals no 
history, diagnosis, or treatment of tinnitus, including 
during the veteran's hospitalization for alcohol 
detoxification from August to September 1993.

Higher Initial Evaluation on Degenerative Arthritis of the 
Left Wrist

The evidence submitted during the pendency of this appeal 
includes the veteran's service medical records, a report of 
VA outpatient orthopedic examination accomplished at VAMC 
Salem in December 1993, reports of VA outpatient joints 
examinations accomplished at VAMC Salem in April 2000 and 
March 2001, a report of VA outpatient bones examination 
accomplished at VAMC Salem in May 2002, and lay statements.

A detailed review of the veteran's service medical records 
will not be repeated here, except to note any pertinent 
complaints.  

Although the veteran reported no history of swollen or 
painful joints and no bone or joint deformity on the medical 
history report that accompanied his enlistment physical 
examination accomplished in January 1969, he reported a 
history of broken bones which the examiner related to a pre-
service nasal fracture.  Clinical evaluation of the veteran 
revealed no pertinent results.  

At his reenlistment physical examination accomplished in July 
1974, the veteran reported no pertinent medical history.  
Clinical evaluation of the veteran revealed a one-inch-
diameter circular scar on the left wrist.  

The veteran was admitted to the Naval Regional Medical 
Center, Portsmouth, VA, in September 1975, following an 
injury to his left elbow during a football game that had left 
him with an obvious left elbow deformity.  On admission, it 
was noted that there was no paresthesias or numbness in the 
left forearm or hand.  Physical examination of the veteran 
was within normal limits except for an obvious deformity of 
the left elbow from a dislocation, and there was no 
discoloration of the skin in the left upper extremity or 
decreased sensation in the hand or forearm.  X-rays were 
obtained and interpreted to reveal a dislocation of the left 
elbow with fracture and complete displacement of the radial 
head.  While hospitalized, the veteran underwent an operation 
that resulted in the removal of his left radial head.  The 
veteran had only minimal discomfort in his left elbow and 
almost full range of motion following the operation, although 
there was pain with supination and pronation.  The admission 
and discharge diagnoses were fracture dislocation, left 
elbow, with a fracture of the radial head.

On outpatient examination at the Little Creek Clinic 
accomplished on September 14, 1976, the veteran complained of 
recurrent discomfort in his left wrist.  His medical history 
included the September 1975 surgery for removal of the left 
radial head.  He stated that he thought that he might have 
injured his wrist at the same time that he injured his left 
elbow.  Objective examination of the veteran's left elbow 
revealed no loss of range of motion and no inflammation or 
deformity, although there was point tenderness over the 
distal head of the radius.  The assessment was rule out 
tendonitis, left wrist.

X-rays of the veteran's left wrist were obtained and 
interpreted at the U.S. Naval Hospital in Portsmouth, VA, on 
September 28, 1976.  On the request for x-rays included in 
the veteran's claims folder, it was noted incorrectly that 
the veteran had injured his left wrist one year earlier.  It 
also was noted that the veteran had experienced persistent 
discomfort and some weakness since his wrist injury, and 
there was a questionable fracture to the navicular joint 
shown on earlier x-rays.  The radiologist noted that the 
veteran reported experiencing pain in the radial ulna joint 
distally, but that there was no swelling reported nor any 
history of swelling.  The radiologist's assessment was that 
no reaction had been seen on x-ray and the veteran's pain was 
related to the removal of the left elbow radial head.

On VA outpatient joints examination accomplished at VAMC 
Salem in December 1994, no pertinent complaints were noted.  
The examiner noted that the veteran was right handed by 
history.  Physical examination of the veteran revealed a 
tender knot on the posterior medial aspect of the left wrist, 
no crepitus, and range of motion studies indicated a slight 
decrease in ulnar deviation and palmar flexion of the left 
wrist.  X-rays of the left wrist were obtained and 
interpreted to reveal degenerative changes.  The diagnoses 
included degenerative changes of the left wrist, probably 
related to the removal of the left elbow radial head and 
confirmed by x-rays.

In February 1997, the veteran provided VA with additional 
medical evidence in support of this claim.  A review of this 
evidence indicates that the veteran submitted duplicate 
copies of certain service medical records that had already 
been previously considered by the RO.

On VA outpatient examination accomplished at VAMC Salem in 
April 2000, the veteran complained of increasing soreness in 
the left wrist on the medial aspect and also complained of a 
knot in this area that was tender and had worsened in the 
previous six months.  Additionally, the veteran complained of 
dull joint pain, weakness, stiffness, fatigability, and lack 
of endurance, but reported no swelling, heat, redness, 
instability, giving way, locking, dislocation, or recurrent 
subluxation.  The veteran stated that he had hurt his left 
wrist at the same time that he had dislocated his left elbow, 
that x-rays taken at the time of his left elbow injury had 
been normal, and that he had been informed that the removal 
of the radial head had loosened the wrist and might have 
caused the knot and wrist pain.  Physical examination of the 
veteran revealed left wrist tenderness medially, anteriorly, 
and posteriorly, no crepitus, no swelling, and a left wrist 
deformity or a knot on the medial posterior aspect on the 
ulnar bone that was unsightly and tender.  Left wrist 
dorsiflexion was from 0 to 64 degrees actively, 0 to 67 
degrees passively, and 0 to 54 degrees after fatiguing, all 
with pain, left wrist palmar flexion was from 0 to 52 degrees 
actively, 0 to 57 degrees passively, and 0 to 68 degrees 
after fatiguing, all with pain, left wrist radial deviation 
was 0 to 25 degrees actively and passively, and 0 to 27 
degrees after fatiguing, all with pain, and left wrist ulnar 
deviation was from 0 to 40 degrees actively, 0 to 42 degrees 
passively, and 0 to 38 degrees after fatiguing, all with 
pain.  The examiner noted that the veteran's left wrist pain 
began at the time the initial function was tested, continued 
throughout the testing procedure, and stopped when the 
testing stopped, and that left wrist function improved after 
exercise, except with ulnar deviation.  Tinel's sign was 
negative.  X-rays of the left wrist were obtained and 
interpreted as completely normal.  The diagnoses included 
that the veteran's left wrist had shown degenerative changes 
in 1994 but that his current x-rays were normal.

In a March 2001 medical opinion, the VA examiner stated that 
it was more likely than not that the veteran's 1994 x-rays 
had shown degenerative changes to the left wrist.

On VA outpatient bones examination accomplished at VAMC Salem 
in May 2002, the veteran complained of soreness on the medal 
aspect of the left wrist, and also complained of a knot in 
that area which was tender and more noticeable than at his 
April 2000 examination (discussed above).  Physical 
examination of the veteran revealed left wrist tenderness 
medially, anteriorly, and posteriorly, no crepitus or 
swelling, a very tender and unsightly knot on the medial 
posterior aspect of the left wrist on the ulnar bone, and all 
ranges of motion were achieved with pain that started at the 
time testing began, continued throughout the testing, and 
stopped when the testing stopped.  The diagnoses included 
degenerative joint disease changes of the left wrist, 
confirmed by 1994 x-rays.

New And Material Evidence

By rating decision issued to the veteran in September 1986, 
the RO denied, in pertinent part, the veteran's claims of 
entitlement to service connection for a deviated nasal 
septum, a right knee disorder, a low back disorder (which the 
RO characterized as muscular skeletal asymmetry with 
recurrent low back pain), and for a right shoulder disorder 
(which the RO characterized as impingement syndrome of the 
right shoulder).  Because the veteran failed to perfect an 
appeal of this decision, it became final in September 1987.  
See 38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2002).

Given the four separate disabilities for which the veteran 
claims that new and material evidence has been received such 
that previously denied service connection claims should be 
reopened, the Board will consider each disability in turn and 
determine whether, in fact, new and material evidence has 
been received sufficient to reopen these claims.

Deviated Nasal Septum

The evidence submitted during the pendency of this appeal 
includes a letter dated in February 2002 from the custodian 
of medical records at Elkton Union Hospital, Elkton, Maryland 
(hereinafter, "Elkton Hospital"), and lay statements.  

In a statement received at the RO in December 2000, the 
veteran requested, in pertinent part, that his previously 
denied service connection claim for a deviated nasal septum 
be reopened.  The veteran stated that he had been involved in 
a car accident in January 1977 and had been taken by 
ambulance to Elkton Hospital with, among other things, a 
broken nose and a laceration under his nose at the base of 
his nostrils.  The veteran stated that this laceration had 
been sutured at Elkton Hospital and that his nose problems 
had existed since the time of this accident.  

On a VA Form 21-4142 authorizing VA to obtain medical records 
from Elkton Hospital and dated in March 2001, the veteran 
stated that he had been a passenger in a car that had crashed 
in January 1977.  At the time of the accident, the veteran 
stated that he "went into the dash board, breaking my nose 
and requiring stitches under the nostrils, right above the 
lip."  

In February 2002, the custodian of medical records for Elkton 
Hospital notified VA in a letter that there were no records 
pertaining to the veteran at that facility for January 1977.

Right Knee Disorder

The evidence submitted during the pendency of this appeal 
includes the veteran's outpatient treatment records from the 
Lewis-Gale Clinic, Inc., Roanoke, VA (hereinafter, the 
"Lewis-Gale Clinic") for the period of November and 
December 1994, a letter dated in February 2002 from the 
custodian of medical records at Elkton Hospital, and lay 
statements.

In a statement received at the RO in October 1994, the 
veteran requested, in pertinent part, that his previously 
denied claim of entitlement to service connection for a right 
knee disorder be reopened.

By rating decision issued to the veteran and his service 
representative in March 1995, the RO denied, in pertinent 
part, the veteran's request to reopen his previously denied 
service connection claim for a right knee disorder.  Because 
the veteran did not appeal this decision, it became final in 
March 1996.  See 38 U.S.C.A. § 7105 (West Supp. 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

In a statement received at the RO in March 2000, the veteran 
requested, in pertinent part, that his previously denied 
service connection claim for a right knee disorder be 
reopened.

In a statement dated in December 2000, the veteran stated 
that he had been involved in a car accident in January 1977 
and had been taken by ambulance to Elkton Hospital with, 
among other things, a right knee injury.  He also stated that 
his knee had been "scoped" at the Lewis-Gale Clinic in 
November 1994 and that he still had knee problems as a result 
of his in-service car accident.

A review of the veteran's outpatient treatment records from 
the Lewis-Gale Clinic for the period of November and December 
1994, which were submitted to the RO in March 2001, indicates 
that the veteran was seen on November 7, 1994, for complaints 
of pain, swelling, popping, and knot formation on the medial 
aspect of the right knee.  Physical examination of the 
veteran revealed no right knee swelling, flexion was from 0 
to 145 degrees, there was posterior medial meniscal 
tenderness, positive Crank's and Steinmann's tests with 
complaints of significant discomfort during this testing.  X-
rays were obtained and interpreted as showing no specific 
bony abnormalities.  The impression was posterior medial 
meniscus tear, right knee.

The veteran underwent a partial posterior medial meniscectomy 
at the Lewis-Gale Clinic on November 23, 1994.  Physical 
examination of the veteran accomplished prior to surgery 
revealed, among other things, that his right knee had 
negative Lachman's and anterior drawer tests, it was stable 
medially and laterally, range of motion was normal, and there 
was tenderness over the posterior medial meniscus.  The pre-
operative diagnosis was posterior meniscus tear, right knee, 
and the post-operative diagnoses were complex tear of 
posterior medial meniscus and chondromalacia involving the 
trochlear groove.

On follow-up examination accomplished at the Lewis-Gale 
Clinic on November 29, 1994, the veteran stated that he was 
doing fairly well.  Physical examination of the veteran 
revealed moderate effusion and a range of motion from 5 to 80 
degrees.  The impression was status-post posterior medial 
meniscectomy, doing well.

On subsequent examination accomplished at the Lewis-Gale 
Clinic in December 1994, the veteran stated that he was doing 
well and had no complaints.  He stated that he experienced 
"a little bit of aching" but was pleased with his progress.  
Physical examination of the veteran revealed no effusion, a 
full range of motion, negative Lachman's and anterior drawer 
tests, and minimal medial joint line tenderness.  The 
diagnostic impression was status-post partial posterior 
medial meniscectomy as well as chondroplasty "really looking 
quite good."

On the VA Form 21-4142 dated in March 2001 that authorized VA 
to obtain pertinent medical records from Elkton Hospital, the 
veteran stated that, as a result of the January 1977 car 
accident, his right knee had been "slammed underneath the 
dashboard" of the car in which he had been a passenger.  As 
noted above, Elkton Hospital notified VA in February 2002 
that no records could be located at that facility pertaining 
to the veteran for January 1977.

On a VA Form 9 submitted to the RO in May 2002, the veteran 
stated that he had injured his right knee in an in-service 
car accident and that he had undergone arthroscopic surgery 
on that knee.

Low Back Disorder

In a statement received at the RO in December 1996, the 
veteran requested, in pertinent part, that his previously 
denied claim of entitlement to service connection for a low 
back disorder be reopened.

By rating decision issued to the veteran and his service 
representative in March 1997, the RO denied, in pertinent 
part, the veteran's request to reopen his previously denied 
claim of entitlement to service connection for a low back 
disorder.  Because the veteran did not appeal this decision, 
it became final in March 1998.  See 38 U.S.C.A. § 7105 (West 
Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

The evidence submitted during the pendency of this appeal 
includes the veteran's lay statements.

In a statement received at the RO in March 2000, the veteran 
requested, in pertinent part, that his previously denied 
service connection claim for a low back disorder be reopened.  
He stated that his back problems "still persist[ed]."  

By rating decision issued to the veteran and his service 
representative in July 2000, the RO denied, in pertinent 
part, the veteran's request to reopen the previously denied 
service connection claim for a low back disorder.  In the 
cover letter that accompanied this rating decision, the 
veteran and his service representative were notified of what 
constituted new and material evidence.  Further, in a letter 
from the RO to the veteran and his service representative 
dated in March 2001, they were notified, in pertinent part, 
of what constituted new and material evidence in order to 
reopen this claim.  

In a statement received in April 2001, the veteran 
highlighted certain of his service medical records that had 
previously been considered by the RO as support for his 
request to reopen the previously denied claim of entitlement 
to service connection for a low back disorder.  The veteran 
stated that, since a claimed in-service injury to his low 
back, he had suffered from muscle spasms caused either by 
sitting for long periods without any breaks or by lifting for 
any specified period of time.

Right Shoulder Disorder

The evidence submitted during the pendency of this appeal 
includes the veteran's lay statements.

In a statement received at the RO in April 2001, the veteran 
requested, in pertinent part, that his previously denied 
claim of entitlement to service connection for a right 
shoulder disorder be reopened.  The veteran stated that he 
had received numerous hits on the right shoulder while 
playing football during service.  Additionally, the veteran 
provided VA with copies of certain service medical records in 
support of this claim.  A review of this evidence shows that 
it consists of duplicate service medical records that had 
already been previously considered by the RO.

In a letter from the RO to the veteran and his service 
representative dated in June 2001, they were notified of what 
constituted new and material evidence in order to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a right shoulder disorder.  To date, there has 
been no response to this request.


Analysis

The veteran and his service representative essentially 
contend on appeal that he incurred sinusitis and tinnitus in 
service, that his left wrist disability is worse than 
currently, and initially, evaluated, and that new and 
material evidence has been received sufficient to reopen 
previously denied claims of entitlement to service connection 
for a deviated nasal septum, a right knee disorder, a low 
back disorder, and a right shoulder disorder.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Taking into account the relevant evidence discussed above, 
and resolving any reasonable doubt in the veteran's favor, 
the Board finds that the evidence is against the veteran's 
claims of entitlement to service connection for sinusitis and 
tinnitus.  Specifically, the veteran has not presented 
evidence of a post-service diagnosis of sinusitis or tinnitus 
nor competent evidence of a medical nexus between a diagnosis 
of sinusitis and/or tinnitus and service.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

With regard to the veteran's service connection claim for 
sinusitis, the Board acknowledges that the veteran was 
treated during service for a variety of sinus-related 
complaints.  However, a review of the veteran's service 
medical records indicates that all of these complaints were 
acute, transitory, and resolved with in-service treatment.  
Further, none of the examiners who treated the veteran's in-
service sinus problems diagnosed sinusitis.  Finally, there 
is no post-service evidence of any history, diagnosis, or 
treatment for sinusitis.  Therefore, the Board concludes that 
there is no evidence in the claims file to establish that the 
veteran has sinusitis.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (stating that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
holding "[i]n the absence of proof of a present 
disability[,] there can be no valid claim").

With regard to the veteran's service connection claim for 
tinnitus, the Board notes that both the veteran's service 
medical records and post-service medical records are entirely 
negative for any history, treatment, or diagnosis of 
tinnitus.  More importantly, the veteran had no complaints of 
tinnitus on VA audiology examinations accomplished in January 
1997 and July 2000, although the Board acknowledges that the 
veteran reported an occasional tingling/throbbing in the left 
ear on examination in January 1997.  However, the examiner 
concluded in January 1997 that the veteran needed no 
additional treatment and also that the audiology examination 
results suggested only the possibility of a past tympanic 
membrane rupture in the veteran's right ear.  Therefore, the 
Board concludes that there is no evidence in the claims file 
to establish that the veteran has tinnitus.  Id. 

Although the veteran has asserted that he has both sinusitis 
and tinnitus, he lacks the requisite knowledge of medical 
principles that would permit him to render a competent 
opinion concerning medical diagnoses or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board recognizes that the VCAA has, inter alia, enhanced 
VA's duty to assist a veteran in developing facts pertinent 
to his claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  This includes providing the 
veteran with a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to 
adjudicate the claim.  See 38 C.F.R. § 3.159(c)(4).  The 
pertinent regulations provide that an examination or opinion 
is necessary when the record contains competent evidence that 
the veteran has a current disability or persistent or 
recurrent symptoms of the disability and indicates that the 
disability or symptoms may be associated with the claimant's 
active military service.

Here, the Board finds that the veteran's claims of 
entitlement to service connection for sinusitis and tinnitus 
should not be remanded to the RO in order to provide him with 
an examination or obtain an opinion.  Because there are no 
findings or diagnoses of either disease in the medical 
evidence of record, the Board concludes that the record does 
not contain competent evidence that the veteran has a current 
disability or persistent or recurrent symptoms of either 
sinusitis or tinnitus.

Turning to the veteran's claim for an initial evaluation in 
excess of 10 percent on degenerative arthritis of the left 
wrist with limitation of motion, the Board observes that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  38 C.F.R. § 4.27 (2002) provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The veteran's left wrist disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
5215-5010 (2002), based on findings that his symptoms were 
commensurate with arthritis and limitation of motion.  
Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate code, a rating of 10 
percent is warranted for each major joint affected by 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  The Board notes that, for the purpose of rating 
disability from arthritis, the wrist is considered to be a 
major joint.  38 C.F.R. § 4.45 (2002).  Under Diagnostic Code 
5215, veterans are entitled to a maximum evaluation of 10 
percent disabling if wrist dorsiflexion is limited to less 
than 15 degrees or if wrist palmar flexion is in line with 
the forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2002).  Because the veteran is already receiving the maximum 
benefit available under this Diagnostic Code, his left wrist 
disability must be rated by analogy to another Diagnostic 
Code to determine whether the higher initial evaluation 
sought on appeal should be granted.

In this regard, the Board notes that the veteran's left wrist 
disability also could be evaluated under Diagnostic Code 
5214.  For the minor (or non-dominant) side, the minimum 
compensable evaluation of 20 percent disabling is available 
under Diagnostic Code 5214 where the wrist ankylosis is 
favorable in 20 to 30 degrees dorsiflexion.  The next higher 
evaluation of 30 percent disabling is available where the 
wrist ankylosis is in any other position except favorable.  
Finally, the maximum evaluation of 40 percent disabling is 
available under Diagnostic Code 5214 for the minor side where 
the wrist ankylosis is unfavorable in any degree of palmar 
flexion or with ulnar or radial deviation.

The Board notes that the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 
(1996) (hereinafter, "DeLuca"), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  The Court also held in DeLuca that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

Taking into account the evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran has not met the criteria for an 
initial evaluation in excess of 10 percent disabling on 
degenerative arthritis of the left wrist with limitation of 
motion.  The Board acknowledges the veteran's December 1994 
VA x-ray results indicating degenerative changes to the left 
wrist.  However, as noted by the examiner at that time, left 
wrist range of motion testing indicated only a slight 
decrease in palmar flexion.  Additionally, it was noted on VA 
examination in April 2000 that the veteran's left wrist 
function actually improved after exercise, although all 
ranges of motion were achieved with pain.  More importantly, 
however, the veteran's left wrist x-rays were normal in April 
2000.  Finally, although he complained of pain throughout 
range of motion testing, the veteran had nearly full range of 
motion in his left wrist except on palmar flexion at his May 
2002 VA examination.  While the Board acknowledges the left 
wrist degenerative changes shown on the veteran's 1994 x-
rays, even considering the standards found in DeLuca, the 
Board finds that the veteran's degenerative arthritis of the 
left wrist with limitation of motion was most appropriately 
evaluated as 10 percent disabling, and an initial evaluation 
in excess of 10 percent is not warranted, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215-5010 (2002).  

The Board has considered whether an initial evaluation in 
excess of 10 percent on the veteran's left wrist disability 
is warranted under Diagnostic Code 5214.  In this regard, the 
Board points out that, as ankylosis of the left wrist is not 
currently (medically) demonstrated, a separate evaluation for 
this disability under Diagnostic Code 5214 is not warranted.  
Accordingly, the veteran is not entitled to an initial 
evaluation in excess of 10 percent for a left wrist 
disability under Diagnostic Code 5214.

Finally, the Board has reviewed the entire record and finds 
that the 10 percent evaluation reflects the most disabling 
that the veteran's left wrist disability has been since he 
filed his claim of entitlement to service connection, which 
is the beginning of the appeal period.  Thus, the Board has 
concluded that a staged rating is not warranted for this 
disability.  See Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's left wrist disability presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's left wrist disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
initial evaluation in excess of 10 percent on the veteran's 
left wrist disability.

Finally, with regard to the veteran's request to reopen his 
previously denied claims, the Board observes that final 
decisions are not subject to revision on the same factual 
basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. 
App. 273 (1996).

Furthermore, the United States Court of Appeals for Veterans' 
Claims has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam) ("presumption of 
credibility" doctrine, as articulated in Evans, supra, 
remains binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of these claims on any basis.  See Hickson, 
supra. 

After reviewing the newly considered evidence, and resolving 
any reasonable doubt in the veteran's favor, the Board finds 
that new and material evidence has not been received 
sufficient to reopen any of the veteran's previously denied 
claims.  Specifically, the evidence that has been submitted 
on the veteran's previously denied claims of entitlement to 
service connection for a deviated nasal septum, a right knee 
disorder, a low back disorder, and a right shoulder disorder, 
consists of his lay statements, his outpatient treatment 
records for the period of November and December 1994 from the 
Lewis-Gale Clinic, and a letter from Elkton Hospital dated in 
February 2002.  In his lay statements, the veteran maintains 
that he broke his nose and injured his right knee as the 
result of a car accident that occurred in January 1977, and 
that he was treated for these injuries at Elkton Hospital.  
However, as noted above, the custodian of records at Elkton 
Hospital notified VA in February 2002 that no treatment 
records on the veteran existed at that facility for January 
1977.  Additionally, none of the examiners who treated the 
veteran at the Lewis-Gale Clinic provided a medical nexus 
between his right knee disorder and service or any incident 
of service.  When viewed in conjunction with all of the other 
evidence of record, the newly considered evidence does not 
tend to offer a competent medical opinion as to the cause of 
the veteran's claimed deviated nasal septum, right knee 
disorder, low back disorder, or right shoulder disorder, to 
specifically include the in-service car accident.  As such, 
it is merely cumulative and redundant and has no significant 
effect on the facts previously considered.  Therefore, it is 
not "new" and "material" evidence, as contemplated by 38 
C.F.R. § 3.156(a), and provides no basis on which to reopen 
the veteran's previously denied claims.  Having determined 
that new and material evidence has not been added to the 
record, the veteran's previously denied claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to service connection for sinusitis and tinnitus.  
The Board also finds that the veteran is not entitled to an 
initial evaluation in excess of 10 percent on degenerative 
arthritis of the left wrist with limitation of motion as 
secondary to a service-connected left elbow fracture, and 
that new and material evidence has not been received 
sufficient to reopen previously denied claims of entitlement 
to service connection for a deviated nasal septum, a right 
knee disorder, a low back disorder, and a right shoulder 
disorder.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2002).  The appeal is denied.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial disability rating in excess of 10 
percent on degenerative arthritis of the left wrist with 
limitation of motion is denied.

With no new and material evidence having been submitted on 
the issue of entitlement to service connection for a deviated 
nasal septum, this claim is not reopened.

With no new and material evidence having been submitted on 
the issue of entitlement to service connection for a right 
knee disorder, this claim is not reopened.

With no new and material evidence having been submitted on 
the issue of entitlement to service connection for a low back 
disorder, this claim is not reopened.

With no new and material evidence having been submitted on 
the issue of entitlement to service connection for a right 
shoulder disorder, this claim is not reopened.


REMAND

As a preliminary matter, the Board notes that prior to the 
veteran's assertion of his claim of an increased 
(compensable) disability for hearing loss in the left ear, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claim because 
it is pending before VA.  See Bernklau v. Principi, 291 F.3d 
795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, although the RO included a reference to 
38 C.F.R. § 3.159 in letters dated in March 2001, May 2001, 
and June 2002, and in the May 2002 statement of the case, 
neither the veteran nor his representative were issued any 
sort of notification of the VCAA and the effect it had on his 
claim for an increased (compensable) disability rating for 
left ear hearing loss.  The Board points out that the claims 
folder was received at the Board in January 2003, almost 
three years after the VCAA was enacted.  The Board finds that 
the RO should inform the veteran and his representative of 
the VCAA and its notification provisions.  Accordingly, this 
issue concerning a compensable rating for hearing loss in the 
left ear must be remanded.

The Board notes that, during the pendency of this appeal, the 
regulations pertaining to Diagnostic Code 6100, which is 
applicable to the veteran's claim for an increased 
(compensable) evaluation on hearing loss in the left ear, 
were revised effective June 10, 1999.  See 64 Fed. Reg. 25206 
(May 11, 1999).  Where, as here, the law or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To date, the 
veteran and his service representative have not been advised 
of the revised Diagnostic Code 6100.  As such, on remand, the 
RO should advise the veteran and his service representative 
of the revised Diagnostic Code 6100.

In view of the above, this matter is REMANDED to the RO for 
the following actions:


1.  The RO should provide the veteran and 
his representative with a copy of the 
criteria contained in the former and 
revised Diagnostic Code 6100.

2.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for an increased 
(compensable) evaluation on hearing loss 
in the left ear.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), please again review the 
veteran's claim for an increased 
(compensable) evaluation on hearing loss 
in the left ear.  This claim should be 
evaluated under the former and revised 
Diagnostic Code 6100 and in light of all 
of the evidence of record.  See 64 Fed. 
Reg. 25206 (May 11, 1999) (codified at 
38 C.F.R. § 4.86, Diagnostic Code 6100 
(2002)).  If the determination remains 
adverse to the veteran, he and his 
service representative should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

